On Remand from the Alabama Supreme Court

PER CURIAM.
On December 30, 2004, this court affirmed, without an opinion, the judgment of the Baldwin Circuit Court. 921 So.2d 478 (Ala.Civ.App.2004)(table). This court’s judgment has been reversed and the cause remanded by the Alabama Supreme Court. Ex parte Exxon Mobil Corp., 926 So.2d 303 (Ala.2005). In compliance with the Supreme Court’s opinion, the circuit court’s judgment against Exxon Mobil Corporation as to Exxon’s use-tax liability is reversed. The cause is remanded to the circuit court with instructions to enter a judgment granting Exxon the relief it prayed for in its appeal from the final use-tax assessment, namely: that the final assessment “be nullified and set aside in its entirety” and that Baldwin County, the Baldwin County Commission, and the Baldwin County Sales and Use Tax Department be restrained from taking any steps to collect the final assessment.
REVERSED AND REMANDED WITH INSTRUCTIONS.
All the judges concur.